         Case 1:20-cv-00388-JPO Document 24 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OMRIX BIOPHARMACEUTICALS,
 INC.,
                    Plaintiff,                                    20-CV-388 (JPO)

                    -v-                                               ORDER

 WALLER CAPITAL PARTNERS, LLC,
                     Defendant.



J. PAUL OETKEN, District Judge:

       This case has been reassigned to my docket. Accordingly, the telephonic show-cause

hearing previously scheduled by Judge Gardephe for August 20, 2020, at 11:00 a.m., will take

place before me, at the same time. However, the parties are directed to dial the following

number: 888-557-8511; code 9300838.

       Within 10 days, Plaintiff shall serve a copy of this order on Defendant in the same

manner as required by Judge Gardephe’s Order to Show Cause dated July 9, 2020.

       SO ORDERED.

Dated: July 22, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                1
